Title: From George Washington to Colonel William Malcom, 29 April 1779
From: Washington, George
To: Malcom, William



Sir,
Head Quarters Middle Brook April 29th 1779

I have received your two favours of the 24th and 25th—and can only regret, that circumstances should have been such as to induce you to decline the command of the new corps—I am also sorry for the dissatisfactions, that appear among the officers and men; the request of the latter cannot be complied with—I have no power for it—it would lead to extensive consequences—and indeed I dislike the nature of the application; but I trust the exertions of the officers will suppress the progress of a spirit, of which even the first workings are disagreeable and dangerous.
I approve the measure of leaving a guard upon the stores; it was certainly necessary.
As Colonel Spencer has taken the command I shall not enlarge on the affairs of the corps.
Now you are retiring from the field, it is with pleasure I do you the justice of acknowleging your merits as an officer. You have acquitted yourself in the several trusts reposed in you in a manner that has merited my fullest approbation; and induces me to subscribe myself with esteem—Sir Your most Obedt servt.